Citation Nr: 1104517	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a left ankle disorder.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 2002 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, HI.  

In the notice of disagreement of January 2004, the Veteran 
presented a claim for vocational rehabilitation and the 
Board continues to refer this matter to the RO's 
attention.  

In November 2007 and August 2009, the Board remanded the issues 
for further development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has a left knee disorder due to service.

2.  The Veteran has a left ankle disorder due to service.  


CONCLUSIONS OF LAW

1. A left knee disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  A left ankle disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service 
connection for left knee disorder and left ankle disorder, 
further discussion here of compliance with the VCAA is not 
necessary.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service treatment records show that in November 2002, the Veteran 
fell down a flight of stairs, injuring the left knee.  She had an 
abrasion on the left knee and was placed on profile.  In January 
2003, the Veteran sprained her ankle.  There was no fracture 
shown on x-ray, however swelling and effusion were indicated.  A 
magnetic resonance imaging (MRI) scan of the left knee in 
February 2003 showed mucoid degeneration of the medial meniscus.  
From February 2003 to June 2003, left knee pain and left ankle 
pain continued to be noted.  In March 2003, there was an 
assessment of chronic left knee pain, retropatellar pain 
syndrome, and chronic left ankle pain which was not improving.  
The Veteran also was placed on profile and underwent physical 
therapy.  An entry in May 2003 shows chronic left ankle 
pain/instability with recurrent sprains.

Upon separation from service in June 2003, the examiner on the 
report of medical assessment indicated the Veteran had chronic 
ankle laxity and chronic knee pain.  The examiner noted that both 
disabilities should be reported to VA on separation from service.  
On the report of medical history in June 2003, the examiner noted 
that the Veteran had problems with her left knee and left ankle 
after she fell down the stairs.  The examiner reported that the 
MRI of her ankle, apparently dated in April 2003, showed intra-
articular stricture in the posterolateral ankle joint space, 
possibly calcified loose body, partial tear of the posterior 
talo-fibular ligament, and small accessory soleus muscle.  On the 
separation examination that same month, left knee and left ankle 
abnormalities were indicated.

While there was no left knee disability or left ankle disability 
specifically shown on VA examination in January 2004 and 
accompanying x-rays, the examiner indicated the Veteran had pain 
in her left knee and left ankle and noted the injuries during 
service.  Further, service treatment records from 2002 to 2003 
are replete with treatment for a left knee disability and left 
ankle disability.  An in-service MRI in February 2003 of the left 
knee shows mucoid degeneration of the medial meniscus and a MRI 
of the left ankle in April 2003 essentially shows an intra-
articular stricture in the posterolateral ankle joint space, 
possibly calcified loose body and partial tear of the posterior 
talo-fibular ligament.  On separation from service in June 2003, 
the examiner noted left knee and left ankle disabilities.  

Notably, the Board does not doubt that the Veteran manifests 
current, chronic disability of the left knee and ankle since 
service, but is unable to further delineate the current diagnoses 
as a result of the Veteran's failure to attend VA examinations 
without good cause.  Based upon the available evidence, the Board 
finds that service connection for "left knee disorder" and 
"left ankle disorder" is warranted.  


ORDER

Service connection for a left knee disorder is granted.   

Service connection for a left ankle disorder is granted.  



____________________________________________
T. MAINELL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


